                                                                                                    E-FILED
                                                                    Monday, 05 August, 2019 12:10:29 PM
                                                                            Clerk, U.S. District Court, ILCD

               IN THE UNITED STATES DISTRICT COURT
               FOR THE CENTRAL DISTRICT OF ILLINOIS
                       SPRINGFIELD DIVISION

MARKUS HARVELL,                   )
                                  )
     Petitioner,                  )
                                  )
     v.                           )                         No. 13-cv-3346
                                  )
SHERWIN MILES, Acting Warden, ) 1

Stateville Correctional Center,   )
                                  )
     Respondent.                  )

                                          OPINION

SUE E. MYERSCOUGH, U.S. DISTRICT JUDGE:

       This matter comes before the Court on Petitioner Markus

Harvell’s Motion to Reconsider (d/e 33) (Motion). The Motion is a

motion to alter or amend judgment. Fed. R. Civ. P. 59(e). For the

reasons stated below, the Motion is DENIED.

                                I. LEGAL STANDARD

       Harvell asks the Court to reconsider and alter or amend the

Opinion entered September 28, 2018 (d/e 31) (Opinion) and




1
 Sherwin Miles is the current acting warden of Stateville Correctional Center, the Illinois
Department of Corrections facility in which Harvell is serving his state sentence. Therefore, the
Court has substituted Miles as Respondent in this case. See Rule 2(a) of the Rules Governing
Section 2254 Cases in the United States District Courts; Bridges v. Chambers, 425 F.3d 1048,
1049 (7th Cir. 2005).
                                         Page 1 of 8
Judgment entered October 2, 2018 (d/e 32). To prevail, Harvell

must demonstrate a manifest error of law or fact, or present newly

discovered evidence. Fed. R. Civ. P. 59(e); LB Credit Corp. v.

Resolution Trust Corp., 49 F.3d 1263, 1267 (7th Cir. 1995). The

Court has carefully reviewed the parties= filings and the record and

finds no manifest error of law or fact in the Court=s decision.

Harvell also has not presented any new evidence.

                         II. BACKGROUND

     The Court stated the facts in detail in the Opinion. See

Opinion, at 2-30. Briefly, on August 9, 2001, a man in a wig

referred to as “Wig-Man” walked toward a group of people standing

near the Brandon Court housing complex in Springfield, Illinois.

The group of people included Petitioner Harvell. Wig-man and

Harvell argued. Wig-man pulled out a 9-millimeter pistol and

started shooting. At some point, Harvell pulled out a .22 caliber

revolver and also started shooting. A bystander, a young boy, was

shot and killed. The boy was shot with a .22 caliber bullet.

     Harvell was tried for first-degree murder in a jury trial in

Sangamon County, Illinois, Circuit Court. The trial began on

February 5, 2002. At the conclusion of the trial, the jury convicted
                             Page 2 of 8
Harvell of first-degree murder. Harvell was sentenced to 50 years

imprisonment. See Opinion, at 2-8.

     On October 3, 2013, Harvell filed this Petition Under 28 U.S.C.

§ 2254 for Writ of Habeas Corpus by a Person in State Custody

(d/e 2) (Petition). On September 28, 2018, this Court denied the

Petition. Opinion, at 42.

                            III. ANALYSIS

     Harvell states several grounds to alter or amend the judgment.

None have merit. Harvell argues that the Court failed to consider

his claims that he was denied ineffective assistance of counsel at

trial and on appeal because his attorneys did not raise the

insufficiency of the evidence or his actual innocence in light of his

proximate cause theory of liability. Motion, at 1-6. Harvell raised

these matters in his Reply to Respondent’s Supplemental Answer

(d/e 20). See Motion, at 2. A party may not raise issues by reply.

Issues not raised in the initial pleadings are forfeited. See e.g.,

Narducci v. Moore, 572 F.3d 313, 324 (7th Cir. 2009).

     Regardless, the Court addressed these issues. Harvell argued

two points in several filings, including the Reply: (1) he was

innocent because he only returned fire to defend himself from Wig-
                              Page 3 of 8
man; and (2) he was innocent because Wig-man was guilty of felony

murder. Harvell argues that Wig-man committed the felony of

shooting at Harvell, and Harvell only returned fire to defend himself.

The boy’s death during the shooting was Wig-man’s responsibility,

not Harvell’s.

     The Court addressed both of these issues on the merits in the

Opinion. The Court explained that the evidence at trial was

conflicting regarding whether Harvell returned fire immediately in

self-defense, or whether Harvell ran from the scene, secured a gun,

and returned to the scene after a couple of minutes “intent on

revenge and retribution.” Opinion, at 39. The jury believed the

latter. As a result, the jury determined that Harvell was not

shooting in self-defense. In addition, Wig-man’s possible culpability

for felony murder for the boy’s death did not change Harvell’s

culpability for firing the shot that killed the boy while seeking

revenge on Wig-man. Opinion, at 39-43. Harvell’s attorneys,

therefore, did not fail to provide effective assistance by deciding not

to argue insufficiency of the evidence or actual innocence either at

trial or on appeal. Harvell fails to present any error of law or fact.



                              Page 4 of 8
     Harvell next argues that the Court erred by stating that he

failed to present any new evidence. Harvell had to present new

evidence to support his claim of miscarriage of justice. See

Opinion, at 39-40. Harvell had submitted a redacted Springfield

Police Department written statement of an inmate (Inmate) at the

Sangamon County Jail dated October 18, 2001 (Inmate Statement).

The Inmate made the statement to a Springfield, Illinois Police

Detective Graham. Motion for Leave to Supplement New Evidence

(25), attached Inmate Statement. Except for Detective Graham, all

names were redacted from the Inmate Statement, including the

name of the Inmate. Harvell stated that he secured the Inmate

Statement post-trial though a Freedom of Information Act request.

Id., at 2. Harvell argues that the Court erroneously stated in the

Opinion that he did not submit any new evidence to support his

Petition, when he submitted the Inmate Statement.

     The Court’s omission of a reference to the Inmate Statement is

not grounds for relief because the Court addressed the merits of

Harvell’s supplemental claims of actual innocence and a

miscarriage of justice even though the Court noted a lack of new



                             Page 5 of 8
evidence. Opinion, at 40-42. The Court did not simply dismiss the

claims for lack of new evidence.

     Furthermore, even if the Court referred to the Inmate

Statement in the Opinion, the outcome would not have changed.

See Fed. R. Civ. P. 61. The Inmate Statement stated that the

Inmate talked to a man in the Sangamon County Jail who said that

he wore a wig at Brandon Court and “was charged with shooting at

Brandon.” Harvell argues that this statement by a person

purported to be the Wig-man supported Harvell’s “innocence-

proximate cause theory-and sufficiency of the evidence

supplemental ground.” Motion at 6. The Court disagrees. The boy

was killed with a .22 caliber bullet. Harvell fired .22 caliber bullets;

the Wig-man fired 9-millimeter bullets. Harvell shot the boy. The

jury believed the evidence that Harvell returned to the scene with

his gun and fired his gun to seek retribution, not to defend himself.

The Inmate Statement changed none of this. The Court’s omission

of the Inmate Statement from the Opinion was not a manifest error

of fact or law.

     Harvell argues that the Court must reconsider its decision in

light of the Seventh Circuit’s opinion in Jenkins v. Nelson, 157 F.3d
                              Page 6 of 8
485 (7th Cir. 1998). The Jenkins decision provides no basis for

relief. The Jenkins decision addressed jury instructions for a

charge of felony murder. Jenkins, 157 F.3d at 492-95. Harvell was

not charged with felony murder, so the Jenkins decision is not

relevant to Harvell’s conviction. Furthermore, the Court explained

that Wig-man’s possible culpability for felony murder for the boy’s

death did not absolve Harvell of culpability for shooting the boy.

Opinion, at 39-42. The Jenkins decision is not relevant and does

not demonstrate that the Court committed any error of law or fact.

     Harvell argues that the Court should not have given the state

courts’ decision substantial deference under the Antiterrorism and

Effective Death Penalty Act (“AEDPA”) of 1996. The AEDPA states

that this Court must give deference to the state court decision. This

Court may not grant habeas relief unless the state court’s decision

was contrary to federal law; involved an unreasonable application of

clearly established federal law as determined by the Supreme Court;

or was based on an unreasonable determination of the facts in light

of the evidence. 28 U.S.C. § 2254(d)(1), (2). The Court must follow

AEDPA. There was no error.



                             Page 7 of 8
     Harvell asks, without authority, that this Court conduct an

independent review of the record. The AEDPA does not authorize

independent review of the record. This Court must follow the law.

The Court did not err by not conducting an independent review.

     Harvell argues that the Court erred in relying on Edmund v.

Florida, 458 U.S. 782 (1982). Harvell is incorrect. The Court

correctly analyzed and explained the applicability of the Edmund

decision to this case. Opinion, at 40-41.

     Last, Harvell states in a single sentence that this Court should

grant a certificate of appealability. There was no error. The Court

properly decided not to grant a certificate of appealability. See

Opinion, at 41-42. Harvell is not entitled to relief.

                          III. CONCLUSION

     For reasons stated, Petitioner Markus Harvell’s Motion to

Reconsider (d/e 33) is DENIED. All other pending motions are

DENIED as moot. This case is CLOSED.

ENTER:    August 5, 2019


                      /s/ Sue E Myerscough
                      SUE E. MYERSCOUGH
                      UNITED STATES DISTRICT JUDGE


                              Page 8 of 8
